DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because “p shift register units that are cascaded according to claim 1” should be changed to --p shift register units according to claim 1, wherein the p shift register units

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
•	Regarding claim 20 (as found in the preliminary amendment of 31 July 2019), claim 10 claims where “a second reset terminal of the shift register units is connected to the trigger signal line”, which at least suggests that the second reset terminal of each shift register unit is connected to the same trigger signal line.  Further, claim 20 claims where “except for the first to the mth shift register units, a second reset terminal of one of the other shift register units is connected to the first output terminal of the front shift register unit which is separated by the m-1 shift register units”.  The combination of these two limitations at least suggests that some of the second reset terminals are connected to both the trigger signal line and a select first output terminal.  While the examiner can find support for the limitations of claim 10 in figure 7A and ¶ 97 and for the limitations of claim 20 in figure 8A and ¶ 97 (which the combination of the structure of figures 7A and 8A.  See figure 7 of Shang et al (US 2017/0270851; hereinafter Shang) for an example of this combined structure.  For these reasons, claim 20, due to its dependence from claim 10, is seen to contain new matter.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shang, in view of Chen (US 2018/0108290).
•	Regarding claim 1, Shang discloses a shift register unit (figure 4; please refer to figure 4a in equivalent WO 2017/076082 for a better reproduction thereof), comprising: 
a shift register circuit (all of figure 4a except for element T20), and 
an output control circuit (element T20 in figure 4a), 
wherein: 
the shift register circuit comprises a first input terminal (IN in figure 4a), a first output terminal (OUT in figure 4a), and a first reset terminal (Rst1 in figure 4a), and 
the shift register circuit is configured to output a valid output level at the first output terminal according to a first input signal received by the first input terminal (¶ 69) and is configured to reset according to a first reset signal received by the first reset terminal (¶ 72); and 
OUT in figure 4a) and a second reset terminal (Rst2 in figure 4a), 
the second output terminal is electrically connected to the first output terminal (inherent in OUT in figure 4a), 
and the output control circuit is configured to reset according to a second reset signal received by the second reset terminal (¶ 72).
However, Shang fails to disclose where the output control circuit comprises a second input terminal or the details thereof.
	In the same field of endeavor, Chen discloses where:
the output control circuit comprises a second input terminal (PD(N+1) in figure 4), a second output terminal (OUTPUT(N) in figure 4), and a second reset terminal (RESET connected to element M133 in figure 4), 
and the output control circuit is configured to output an invalid output level at the second output terminal according to a second input signal received by the second input terminal, thereby controlling a level of the first output terminal to be the invalid output level (¶s 81 and 82; see also figure 5 and ¶ 88), and is configured to reset according to a second reset signal received by the second reset terminal (¶s 78-80 and 87).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Shang according to the teachings of Chen, for the purpose of reducing noise on the output of a shift register unit (¶ 20).
•	Regarding claims 7-9 and 11-13, Shang, in view of Chen, discloses everything claimed, as applied to claim 1.  Additionally, Shang discloses where:
Claim 7:	the shift register circuit further comprises: 
	an input circuit (element T1 in figure 4a), 
	a pull-up node reset circuit (element T2 in figure 4a), and 
	an output circuit (elements T3 and C1 in figure 4a); 
¶ 49); 
	the pull-up node reset circuit is connected to the first reset terminal and is configured to reset the pull-up node according to the first reset signal received by the first reset terminal (¶s 50 and 72); and 
	the output circuit is connected to the first output terminal and is configured to output a clock signal to the first output terminal under control of the level of the pull-up node (¶ 51).
Claim 8:	a gate drive circuit comprises p shift register units [according to claim 1 (figure 7), 
	the p shift register units] are cascaded (figure 7), and
	p is an integer greater than 1 (figure 7).
Claim 9:	except for a first to the mth shift register units, a first input terminal one of other shift register units is connected to a first output terminal of a front shift register unit which is separated by m-1 shift register units (figure 7); 
	except for the (p-m+1)th to the mth shift register units, a first reset terminal of one of the other shift register units is connected to the first output terminal of the hind shift register unit which is separated by the m-1 shift register units (figure 7); and 
	m is an integer greater than 0 and p is greater than m (m = 3 in figure 7).
Claim 11:	except for the first to the mth shift register units, a second reset terminal of one of the other shift register units is connected to the first output terminal of the front shift register unit which is separated by the m-1 shift register units (figure 7).
Claim 12:	a display device comprises the gate drive circuit according to claim 8 (element 130 in figure 10 and ¶ 99).
Claim 13:	a method of driving the gate drive circuit according to claim 8, comprises: 
	controlling a second output terminal of an output control circuit of an Nth shift register unit to output the invalid output level during a period when a first output terminal P4 in figure 6 and ¶s 73 and 74); 
	resetting a first node of the output control circuit of the Nth shift register unit before the first output terminal of the shift register circuit of the Nth shift register unit enters the period when the valid output level is output (P3 in figure 6 and ¶s 72 and 89; where P3 in a first iteration through P1-P4 is before P2 in a second iteration through P1-P4); and 
	N is an integer greater than 0 (inherent in figures 4, 6, and 7).
However, regarding claim 9, Shang fails to disclose the additional details of the second input terminal.
	In the same field of endeavor, Chen discloses where, except for a (p-m+1)th to a mth shift register units, a second input terminal of one of other shift register units is connected to a first output terminal of a hind shift register unit which is separated by m-1 shift register units (PD(N+1) and PD(N+2) in figure 6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Shang according to the teachings of Chen, for the purpose of reducing noise on the output of a shift register unit (¶ 20).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shang, in view of Chen, and further in view of Du et al (US 2020/0357352; hereinafter Du).
•	Regarding claim 10, Shang, in view of Chen, discloses everything claimed, as applied to claim 9.  Additionally, Shang discloses where:
Claim 10:	the gate drive circuit further comprises: 
	a trigger signal line (STV in figure 7 and ¶ 94). 
Claim 20:	except for the first to the mth shift register units, a second reset terminal of one of the other shift register units is connected to the first output terminal of the front shift register unit which is separated by the m-1 shift register units (figure 7).
However, regarding claim 10, Shang, in view of Chen, fails to disclose the additional details of the second reset terminal.
Du discloses where a second reset terminal of the shift register units is connected to the trigger signal line (figure 6 and ¶ 50).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Shang, as modified by Chen, according to the teachings of Du, for the purpose of reducing noise output by a shift register during a blanking interval (¶s 5 and 50).

Allowable Subject Matter
Claims 2-6 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claim 2, where “the output control circuit further comprises a control selection sub-circuit, the control selection sub-circuit is connected to a first node, the second output terminal, and a first voltage terminal, and the control selection sub-circuit is configured to output the invalid output level at the second output terminal under control of a level of the first node, thereby controlling the level of the first output terminal at the invalid output level during a non-output period”, in combination with all the limitations in claim 1.  
b.	In claim 14, where “controlling the second output terminal of the output control circuit of the Nth shift register unit to output the invalid output level during the period when the first output terminal of the shift register circuit of the Nth shift register unit does not output the valid output level, comprises a second transistor being turned on in response to the second input signal received by the second input terminal, thereby controlling a level of a first node so that a first transistor is turned on under control of the level of the first node, to connect the second output terminal with a first voltage terminal, to control the second output terminal to output the invalid output level”, in 
c.	In claim 15, where “resetting the first node of the output control circuit of the Nth shift register unit before the first output terminal of the shift register circuit of the Nth shift register unit enters the period when the valid output level is output, comprises a third transistor being turned on under control of the second reset signal, so that the first node is connected to a first voltage terminal, thereby resetting the first node, to turn off a first transistor under control of a level of the first node”, in combination with all the remaining limitations in the claim and all the limitations in all the claims from which it depends.
d.	Claims 3-6 and 16-19 are objected based on their dependence from claim 2.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        09/02/2021